Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered October 20, 1993, convicting him of attempted robbery in the second degree (two counts) and attempted robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the appeal is held in abeyance, and the matter is remitted to the Supreme Court, Queens County, for a reconstruction hearing to determine whether the defendant *583was present at a Sandoval hearing conducted on September 1, 1993; the Supreme Court, Queens County, is to file its report with all convenient speed.
Because the record is unclear as to whether the defendant was present during the Sandoval hearing held on September 1, 1993, and because the decision rendered was not "wholly favorable” to the defendant, this case must be remitted to the Supreme Court for a reconstruction hearing to determine the issue (see, People v Michalek, 194 AD2d 568, affd 82 NY2d 906; People v Odiat, 82 NY2d 872; People v Favor, 82 NY2d 254; People v Dokes, 79 NY2d 656; People v Parchment, 203 AD2d 595; People v Farrell, 201 AD2d 665, affd 84 NY2d 825).
We reach no other issues at this juncture. Rosenblatt, J. P., Miller, Thompson and Santucci, JJ., concur.